Citation Nr: 1042259	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-28 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased rating for post-
laminectomy lumbar degenerative disc disease (DDD) with 
limitation of motion, evaluated as 20 percent disabling prior to 
June 5, 2009 as 40 percent disabling from June 5, 2009.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for right-sided S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from March 1985 to September 2004.  He has an additional period 
of unverified active duty service as a member of the Army 
National Guard from August 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  [Due to a subsequent change in the location of 
the Veteran's residence, the jurisdiction of his appeal was 
changed to the RO in St. Petersburg, Florida.]  

In April 2009, the Board remanded the Veteran's appeal for 
further evidentiary development.  By a July 2010 rating action, 
the Appeals Management Center (AMC) in Washington, D.C. awarded 
an increased evaluation from 20 percent to 40 percent, effective 
from June 5, 2009, for the Veteran's service-connected post-
laminectomy lumbar DDD with limitation of motion.  As the 
increase did not constitute a full grant of the benefits sought, 
however, the Veteran's claim for a higher initial rating remains 
in appellate status for both the period before and after June 5, 
2009.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  [In light 
of a denial of the readjudication of the Veteran's right leg 
radiculopathy, that issue was also returned to the Board.]  


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his claim with respect to a higher initial 
disability rating for post-laminectomy lumbar DDD with limitation 
of motion was requested.

2.  The Veteran's right-sided S1 radiculopathy results in pain, 
numbness, weakness, and fatigue with flare-ups occurring once 
every week.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issue of entitlement to a higher initial 
disability rating for post-laminectomy DDD with limitation of 
motion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an initial disability rating of 20 percent 
for right-sided S1 radiculopathy have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

As previously discussed in this decision, by a July 2010 rating 
action, the AMC awarded an increased evaluation from 20 percent 
to 40 percent, effective from June 5, 2009, for the Veteran's 
service-connected post-laminectomy lumbar DDD with limitation of 
motion.  In an August 2010 letter, the AOJ notified the Veteran 
of that decision.  

In a September 2010 letter submitted directly to the Board, the 
Veteran stated that he agreed with the August 2010 grant of a 40 
percent disability rating for his service-connected low back 
disability.  He specifically asked for no further processing of 
this issue.  Clearly, therefore, there remains no allegation of 
error of fact or law for appellate consideration regarding this 
claim.  Accordingly, the Board does not have jurisdiction to 
review the claim, and it is dismissed.  

[In this regard, the Board notes that, in the September 2010 
letter, the Veteran did not specifically state that he was 
satisfied with the current 10 percent rating for his right leg 
radiculopathy.  Accordingly, the Board finds that the issue of 
entitlement to an initial disability rating in excess of 10 
percent for right-sided S1 radiculopathy should remain on 
appeal.]  

II.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability ratings assigned following the grant of 
service connection for right-sided S1 radiculopathy.  In Dingess, 
the United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and private treatment 
records.  In accordance with the April 2009 Board remand, the 
Veteran was afforded a VA examination in June 2009.  Concerning 
this, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case was 
adequate as the report was based on a review of the claims file 
and all pertinent evidence of record as well as on a physical 
examination, and provides the medical information needed to 
address the rating criteria relevant to the issue on appeal.  In 
addition, the VA examiner addressed the September 2006 private 
treatment record as noted in the remand.  Thus, the Board finds 
that the examination is adequate and substantially complies with 
the April 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

III.	Right-sided S1 radiculopathy

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating disabilities, found in 
38 C.F.R. § Part 4.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
'present level' of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire appeal period the increased rating claim 
has been pending).  

The Veteran's right-sided S1 radiculopathy is rated as 10 percent 
disabling under Diagnostic Code 8520 for paralysis of the sciatic 
nerve.  Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of function 
of the involved extremity with attention to the site and 
character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 
38 C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete 
paralysis, as is the case here, Diagnostic Code 8520 provides for 
a 10 percent disability rating if the condition is mild.  If the 
condition is considered "moderate", a 20 percent disability 
rating is provided.  If the condition is considered "moderately 
severe", a 40 percent disability rating is provided.  A 60 
percent rating is awarded for conditions that are severe, with 
marked muscular atrophy.  

A note accompanying the rating criteria addressing paralysis of 
the sciatic nerve says, in part, that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. §  4.124a.

The Board observes that the words "mild," "moderate," and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The private treatment records show that the Veteran has 
consistently reported pain and numbness in his right lower 
extremity.  The September 2006 private treatment record noted 
that the Veteran underwent a laminectomy in 2003 and subsequently 
complained of low back pain and right leg pain.  The physician 
noted that the Veteran developed a fairly dense S1 radiculopathy 
on the right with numbness and pain.  On the September 2006 
examination, the Veteran had decreased sensation in the S1 
distribution on the right.  Reflexes were normal and motor 
strength was normal.  Straight leg raise reproduced right leg 
pain.  The Veteran continued to suffer from right leg pain 
although he continued to have a full time job and there were no 
efforts to avoid work related duties.  

The Veteran was afforded a VA examination in June 2009.  The 
Veteran reported that he had pain and numbness down the back of 
his right leg and he could not run.  He had difficulty walking a 
quarter mile.  Pain was 2-3 on a scale of 1-10, it was daily and 
constant located at and slightly below the beltline in the 
midline and slightly to the right with what he described as a 
decreased sensation in his right buttocks to the back of the knee 
and more numbness down the calf.  His third through fifth toes on 
the right were numb.  The ankle, foot, and toes would get so numb 
that they hurt.  Paraesthesia, dysesthesida, weakness, fatigue, 
and functional loss were all worse.  It limited the distance he 
could walk.  He had numbness all the time, which becomes painful, 
and had shooting pains.  The pain was daily and constant, and 
flare-ups were 5-7 on a scale of 1-10.  Frequency was one time 
per week with a duration of one to three days.  He could live 
with numbness and move around some but had to treat the pain with 
medications.  The extent to which it interferes with daily 
activities was that it prevented him from doing yard work, 
running, and hunting.  The Veteran stated that it was very 
limiting.  On examination, DTRs were +2/4 and bilaterally equal 
in the triceps, biceps, and brachioradialis, +1/4 and bilateral 
in the patella, and absent in the Achilles tendon.  There was no 
atrophy or hypertrophy.  No loss of tone was noted.  Strength 
testing to gravity and resistance was 5/5 and bilaterally equal.  
Grip strength was 5/5 and bilaterally equal.  The Veteran was 
unable to toe walk with his right foot.  He could heel walk and 
heel to toe walk.  There was decreased pinprick to the lateral 
aspect of the lower right leg and foot.  Light touch was 
essentially intact bilaterally.  The examiner concurred with the 
findings in the September 2006 private treatment record.    

In this case, it is clear that the Veteran experiences pain and 
numbness due to his right leg disability.  The September 2006 
private treatment record noted that the Veteran had pain and 
numbness and a significant right-sided radiculopathy.  The 
September 2006 record also showed that the Veteran had decreased 
sensation in his lower extremity.  Furthermore, during 
examination in June 2009, the Veteran complained of weakness and 
the DTRS were +1/4 in the patella and absent in the Achilles 
tendon.  The Veteran also reported during the June 2009 
examination that his fatigue, pain, and weakness have gotten 
worse.  In light of the evidence and resolving all reasonable 
doubt in favor of the Veteran, the Board concludes that the 
preponderance of the medical evidence supports an initial 
disability rating of 20 percent for "moderate" incomplete 
paralysis of the right lower extremity.  See  38 U.S.C.A. §  
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

However, the Board does not find that an initial disability 
rating in excess of 20 percent is warranted for the Veteran's 
right-sided S1 radiculopathy at any time during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
regard, there is no evidence that the Veteran has a moderately-
severe incomplete paralysis of the right lower extremity.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Although the September 
2006 private physician noted that the Veteran had a significant 
right-sided radiculopathy, the physical findings at the time of 
the September 2006 examination showed that the Veteran's reflexes 
and motor strength were normal.  In addition, although the June 
2009 VA examiner agreed with the September 2006 findings, upon 
examination, the Veteran did not have any atrophy or hypertrophy 
and the grip and strength testing was 5/5.  Although the Veteran 
was unable to toe walk, he was able to heel walk and heel to toe 
walk.  The Veteran's light touch was essentially intact, and 
there was no evidence that the Veteran used assistive devices to 
ambulate.  The Board concludes that this medical evidence 
suggests a disability approximating moderate incomplete paralysis 
of the sciatic nerve, not a moderately severe incomplete 
paralysis.  Thus, the Board finds that a "moderate" rating is 
more appropriate for the Veteran's service-connected right-sided 
S1 radiculopathy under Diagnostic Code 8520.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993). 



Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right-sided S1 radiculopathy is inadequate.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  However, even if the criteria was inadequate, there is 
nothing in the record to indicate that the Veteran's right-sided 
S1 radiculopathy causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In addition, there is no evidence 
that the Veteran has frequent periods of hospitalization.  As 
such, referral for extraschedular consideration is not warranted.  
See VAOPGCPREC 6-96, Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

The issue of entitlement to an initial increased rating for post-
laminectomy lumbar DDD with limitation of motion, evaluated as 20 
percent disabling prior to June 5, 2009 and as 40 percent 
disabling from June 5, 2009, is dismissed.  

Entitlement to an initial disability rating of 20 percent for 
right-sided S1 radiculopathy is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


